Citation Nr: 0008314	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1999 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, for additional development, to include obtaining 
evidence from the Social Security Administration (SSA).  
Evidence was obtained from SSA, and the case is again before 
the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtain by the RO.

2.  The veteran's permanent disabilities of other than 
willful misconduct origin are emphysema, hypertension, right 
toe bunion, patellofemoral syndrome of each knee, and 
bilateral hallux valgus with degenerative changes.

3.  The veteran's emphysema causes no more than moderate 
symptomatology, with some shortness of breath and coughing; 
Forced Expiratory Volume at one second (FEV-1) and FEV-
1/Forced Vital Capacity (FVC) are greater than 70 percent on 
pulmonary function tests in March 1999.

4.  Diastolic blood pressure reading are predominantly less 
than 100 and systolic blood pressure readings are 
predominantly less than 160.  

5.  The veteran's right toe bunion, bilateral patellofemoral 
syndrome, and right hallux valgus with degenerative changes 
do not cause any functional impairment.

6.  The veteran was born in March 1949, has a high school 
education, and occupational experience as a laborer; he last 
worked full time in approximately March 1992.

7.  The veteran's residuals of gunshot wounds and post-
traumatic stress disorder (PTSD) are the result of willful 
misconduct.

8.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

9.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(b), 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This matter was 
remanded to the RO in January 1999 and the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the claim has been obtained.  No further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Law and Regulations

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities warrant a total 
schedular rating under the "average person" standard of 
pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility. 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; provided, that permanent total disability shall 
be taken to exist when the impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. § 
4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.

Disabilities due to willful misconduct may not be considered 
in determining whether the veteran is permanently and totally 
disabled for pension purposes.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.1(n), 3.301(b) (1999).

In September 1999, the RO assigned a 30 percent rating under 
Diagnostic Code 6603 for emphysema; a 10 percent rating under 
Diagnostic Code 7101 for hypertension; and noncompensable 
ratings for a right toe bunion under Diagnostic Codes 5284, 
for right and left patellofemoral syndrome under Diagnostic 
Code 5257, and for bilateral hallux valgus with degenerative 
changes under Diagnostic Code 5279.  No evaluation was 
assigned for residuals of gunshot wounds of the jaw, neck, 
chest, upper back and abdomen, as well as for PTSD, because 
these disabilities were determined to be the result of the 
veteran's own willful misconduct.  

It is important to note that, during the pendency of the 
veteran's appeal, the rating criteria for evaluating 
respiratory disorders, 38 C.F.R. § 4.97, were changed 
effective October 7, 1996; and the criteria for evaluating 
cardiovascular disabilities, 38 C.F.R. § 4.104, were changed 
effective January 12, 1998.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

The Evidence

VA outpatient records from August 1995 to August 1996 reveal 
that the diagnosis in August 1995 was alcohol abuse, chronic 
back pain, and hypertension; global assessment of functioning 
(GAF) was 65.  When seen on October 17, 1995, the veteran's 
blood pressure was 142/96.  The assessments on October 17th 
were muscle tenderness of the knee, without bone or ligament 
involvement; hypertension, controlled moderately without 
medication; and bronchitis, with yellow-green sputum and 
sinus drainage.  Acute bronchitis with bronchospasms was the 
assessment on October 25, 1995, at which time the veteran's 
blood pressure was 122/79.  Blood pressure was 148/88, and 
right knee pain was the assessment, in November 1995.  Blood 
pressure readings in June and August 1996, respectively, were 
142/92 and 126/78.

On VA examination in August 1996, the veteran complained of 
intermittent pain throughout his spine, constant bilateral 
knee pain, shortness of breath with or without exertion, and 
a skin condition.  Blood pressure readings were 152/104 
sitting, 136/88 lying, and 147/100 standing.  Physical 
examination revealed full range of motion of the knees 
without instability, tenderness, or crepitus.  There was bony 
enlargement of the right great toe at the metatarsophalangeal 
joint, with full range of motion of the right ankle and no 
tenderness of the toe or ankle to palpation.  The veteran had 
not taken his blood pressure medication on the day of 
examination.  The diagnoses were history of back pain, with 
normal examination; history of bilateral knee pain, with 
normal examination; history of radiation exposure per the 
veteran; numerous moles on the chest and back; history of 
right great toe injury; history of emphysema; recurrent 
pilonidal cyst infections; hypertension; history of alcohol 
abuse; status post gunshot wound of the left jaw and neck 
with fracture of the left mandible and gunshot wound of the 
abdomen; and status post left ankle fracture in 1991, with 
normal examination.

VA outpatient records from October 1996 to April 1997 reveal 
an infected follicular cyst on the back of the veteran's neck 
in November 1996; his blood pressure was 138/90.  The veteran 
complained of musculoskeletal pain in the arms and neck in 
January 1997; his blood pressure was 164/96.  

On VA examination in March 1999, the veteran said that he 
last worked in 1990 or 1992.  He was taking medication for 
hypertension and for joint pain.  He complained of 
respiratory disability, which caused him to cough up a large 
amount of yellow to brown phlegm every morning and that 
prevented him from walking more than two blocks without 
becoming short of breath.  He also noted hypertension, for 
which he took medication; pain in his right big toe; and a 
psychiatric disorder that he said kept him from working.  
Physical examination revealed blood pressure readings of 
122/80 sitting, 122/76 lying, and 121/88 standing.  He had 
multiple moles on his chest, a burn scar of the right knee, 
and gunshot wound scars of the chest and neck.  There was an 
asymptomatic bunion of the right great toe.  He had full 
range of motion of the knees and ankles without pain; also 
noted was minimal crepitus of the knees.  X-rays of the right 
foot showed extensive osteoarthritic changes of the first 
metatarsophalangeal joint; X-rays of the chest did not reveal 
any acute disease, although there were metallic fragments and 
an unhealed right-sided rib fracture.  

VA Pulmonary function studies in March 1999 were interpreted 
as showing mild restrictive disease, with prebronchodilator 
FEV-1 of 76 percent of predicted and postbronchodilator FEV-1 
of 83 percent of predicted; prebronchodilator FEV-1/FVC was 
81 percent while postbronchodilator FEV-1/FVC was 86 percent.  
Diffuse Capacity of the Lung for Carbon Monoxide (DLCO) by 
the Single Breath Method (SB) was not given.  The general 
diagnoses in March 1999 were emphysema, abnormal chest X-ray; 
hypertension; and right bunion of the great toe, history of 
right foot pain, abnormal X-ray.  The diagnoses on VA 
psychiatric examination in March 1999 were post-traumatic 
stress disorder, not related to service; and schizoid 
personality disorder.  GAF was 55.  The psychiatric examiner 
considered the veteran to be probably physically able to work 
but unable to emotionally tolerate a close working 
environment.

Analysis

Emphysema

The veteran's emphysema is rated under Diagnostic Code 6603.  
Prior to October 7, 1996, a 30 percent evaluation was 
warranted for moderate emphysema, with moderate dyspnea 
occurring after climbing one flight of stairs or walking more 
than one block on a level surface, with pulmonary function 
tests consistent with findings of moderate emphysema; a 60 
percent evaluation was warranted for severe emphysema with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping, with 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).

Under the schedular criteria for Diagnostic Code 6603 
effective October 7, 1996, a 30 percent evaluation is 
assigned when FEV-1 is between 56 and 70 percent of predicted 
or FEV-1/FVC is between 56 and 70 percent or DLCO (SB) is 
between 56 and 65 percent of predicted; a 60 percent 
evaluation is warranted when FEV-1 is between 40 and 55 
percent of predicted or FEV-1/FVC is between 40 and 55 
percent or DLCO (SB) is between 40 and 55 percent of 
predicted or there is maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

Although the veteran has complained of respiratory problems, 
including shortness of breath and coughing with sputum, there 
is no medical evidence of more than moderate emphysema.  In 
fact, he said in March 1999 that he could walk two blocks 
before he became short of breath.  Additionally, VA pulmonary 
function tests in March 1999 indicated only a mild 
restrictive defect, with FEV-1 and FEV-1/FVC of more than 70 
percent.  Consequently, a rating in excess of 30 percent for 
emphysema is not warranted.

Hypertension

The veteran's hypertension is rated under Diagnostic Code 
7101.  Prior to January 12, 1998, a 10 percent evaluation was 
assigned for hypertension when diastolic pressure was 
predominantly 100 or more; a 20 percent evaluation was 
warranted when diastolic pressure was 110 or more with 
definite symptoms.  Note 2: When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.

Under the schedular criteria for hypertension effective 
January 12, 1998, a 10 percent evaluation is assigned when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or the individual has 
a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control; a 20 percent 
evaluation is warranted when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  Note 1: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm or greater with a 
diastolic blood pressure of less than 90 mm.

A review of the evidence shows that multiple blood pressure 
readings were recorded between August 1995 and March 1999 and 
that there was only one systolic blood pressure reading of 
160 or more and only two diastolic readings of 100 or more.  
Consequently, since systolic blood pressure was predominantly 
under 160 and diastolic blood pressure was predominantly 
under 100, an evaluation greater than 10 percent is not 
warranted for hypertension.

Right Toe Bunion

The veteran's right toe bunion is rated under Diagnostic Code 
5284.  A 10 percent evaluation is assigned for moderate 
residuals of a foot injury under Diagnostic Code 5284.  
Although the veteran has complained of right great toe pain, 
VA examinations in August 1996 and March 1998 revealed no 
impairment of the right great toe.  It was noted in March 
1999 that the veteran's right toe bunion was asymptomatic.  
Consequently, the right great toe bunion does not warrant a 
compensable evaluation.

Patellofemoral Syndrome

The veteran's right and left knee disabilities are each rated 
under Diagnostic Code 5257.  A 10 percent evaluation is 
assigned for slight impairment of the knee involving 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257.  Additionally, a 10 percent evaluation is assigned 
when flexion of the leg is limited to 45 degrees or when 
extension of the leg is limited to 10 degrees; a 
noncompensable evaluation is assigned when flexion of the leg 
is limited to 60 degrees or when extension of the leg is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (1999).

VA examinations in August 1996 and March 1999 revealed that 
range of motion of the knees was normal, and there is no 
evidence of recurrent subluxation or instability.  The 
diagnoses in August 1996 included history of bilateral knee 
pain with normal examination, and no knee abnormality was 
included in the March 1999 diagnoses.  Therefore, neither of 
the veteran's knee disabilities warrants a compensable 
evaluation.

Bilateral Hallux Valgus with Degenerative Changes

Although the RO assigned a noncompensable evaluation for 
bilateral hallux valgus under Diagnostic Code 5279, this code 
is for metatarsalgia, anterior, also called Morton's Disease; 
since the veteran has hallux valgus rather than Morton's 
disease, the disability should be rated under Diagnostic Code 
5280.  A 10 percent evaluation is assigned for unilateral 
hallux valgus under Diagnostic Code 5280 that has been 
operated on, with resection of the metatarsal head, or that 
is severe, if equivalent to amputation of the great toe 
(1999).

X-rays of the right foot in March 1999 revealed extensive 
osteoarthritic changes involving the first 
metatarsophalangeal joint with joint space narrowing and 
osteophyte formation.  However, there has not been any 
surgery on the toe, and no functional impairment of the right 
foot was found in March 1999.  Consequently, the veteran's 
hallux valgus with degenerative changes does not warrant a 
compensable evaluation.

Conclusion

The combined rating for the veteran's disabilities is 40 
percent.  38 C.F.R. § 4.25 (1999).  This percentage is well 
below the requirements for a total rating.  38 C.F.R. 
§§ 3.340, 4.16, 4.17.  Since the veteran's disabilities do 
not meet the threshold requirements of 38 C.F.R. § 4.17, as 
applied to pension cases through 38 C.F.R. § 4.16, the Board 
must further determine whether the veteran would be eligible 
for pension benefits on the basis of subjective criteria, see 
Brown v. Derwinski, 2 Vet. App. 444 (1992), including 
consideration of a claimant's age, education and occupational 
history.  Such subjective standard mandate of 38 U.S.C.A. § 
1521(a) is created by 38 C.F.R. § 4.17 and § 3.321(b)(2) 
being read together.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992).

The veteran is 51 years old and has completed high school; he 
lasted worked in 1992 as a laborer.  Although he also has 
gunshot wounds and post-traumatic stress disorder, these 
disabilities cannot be taken into consideration in 
determining whether the veteran is unemployable because they 
are the result of willful misconduct.  With respect to the 
disabilities that can be taken into consideration, the Board 
notes that none of them has been shown to be significantly 
disabling.  Pulmonary function studies in March 1999 
disclosed a mild restrictive defect, and there is no evidence 
of functional impairment as a result of the veteran's 
hypertension, right toe bunion, patellofemoral syndrome of 
the knees, or bilateral hallux valgus with degenerative 
changes.  Additionally, there is no medical opinion on file 
indicating that the veteran is unemployable due to the 
disabilities that can be considered.  Consequently, the Board 
concludes that the veteran is not unemployable as a result of 
permanent disabilities that are not the result of willful 
misconduct.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

